Citation Nr: 0809757	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  03-15 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
intervertebral disc syndrome (IVDS) on and after September 
26, 2003.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to August 
1961.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO). 

This claim was remanded by the Board for additional 
development in September 2004.  The case was returned to the 
Board; however, there was confusion as to the issues on 
appeal and entitlement to an increased rating for IVDS prior 
to September 25, 2003 was considered instead of an increase 
on or after September 26, 2003.  Accordingly, the case was 
again remanded.  The proper claim has been readjudicated and 
the case returned to the Board.   

In April 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  The veteran appeared at the Hearing pro se.  
The veteran had a representative at that time and there is no 
record in the case file of his having revoked his power of 
attorney.  After that hearing his representative continued to 
assist him with his claim and a written presentation has been 
made on his behalf.

The Board notes that in a statement dated in January 2001 the 
veteran informed the RO that he withdrew his appeal of the 
decision on his claim for increase.  The RO, however, 
reviewed the claim de novo under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002 & Supp. 2007), and issued another rating decision 
on that basis.  The veteran submitted a timely notice of 
disagreement with the post-VCAA rating decision and a 
substantive appeal in response to the post-VCAA statement of 
the case (SOC).  Thus, the Board deems the January 2001 
withdrawal as voided by subsequent events.  See 38 C.F.R. § 
20.204(c) (2007).

The veteran had perfected an appeal for the issues of 
entitlement to service connection for hypertension and 
stroke, to include as secondary to service-connected IVDS, 
and service connection for arthritis of the left hip.  These 
claims were denied by the Board in April 2007 and September 
2004 decisions, respectively.  The current decision is 
limited to the issues cited on the title page.


FINDINGS OF FACT

1.  IVDS has been primarily manifested by some pain, 
stiffness, and weakness since September 26, 2003.  Ankylosis 
of the spine, deformity of a vertebral body, incapacitating 
episodes, and significant neurological deficit are not shown 
in relation to this disability.

2.  The veteran is currently service-connected for IVDS, 
evaluated as 40 percent disabling and gastroesophageal reflux 
disease, evaluated as 10 percent disabling.  The veteran's 
overall disability rating is 50 percent.  

3.  It is not shown that due solely to service connected 
disabilities the veteran is unable to obtain and maintain 
substantially gainful employment.

4.  The service connected disabilities do not present such an 
unusual picture so as to render application of the regular 
schedular provisions impractical.
  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent on 
and after September 26, 2003 for intervertebral disc syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5293 (2002), DCs 5285, 5286, 5289, 5292, 5293, 5295 
(2003), DCs 5235 to 5243 (2007).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify & Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Id.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
notify the claimant that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) as with proper notice for 
an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 5-6 (U.S. 
Vet. App. January 30, 2008).

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Board notes that the 
third and fourth requirements from Vazquez-Flores take their 
roots from element 4 from Dingess/Hartman.  Some of the 
notice provided in this case was issued prior to the 
decisions in Vazquez-Flores and Dingess/Hartman.  As such, 
some notice does not take the form prescribed in those 
cases.  

As explained above, the veteran's January 2001 withdraw of 
his appeal of the decision on his claim for an increase was 
voided by subsequent events; accordingly, the increased 
rating claim at issue has been on appeal since before the 
enactment of the VCAA.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the veteran has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Considering the veteran's claim for an increase, a January 
2005 notification letter informed him of his and VA's 
respective duties for obtaining evidence and asked him to 
submit evidence and/or information in his possession to the 
AOJ.  A letter accompanying a September 2006 supplemental 
statement of the case (SSOC) provided proper notice regarding 
degrees of disability and effective dates.  This letter also 
notified the claimant that should an increase in disability 
be found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and also provided examples of the 
types of medical and lay evidence that the veteran may submit 
or ask the Secretary to obtain.  The examples given included 
VA and Federal treatment records, Social Security 
determinations, statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work, and statements 
discussing his disability symptoms from people who have 
witnessed how they affect him.  These letters did not satisfy 
the VCAA duty to notify with respect to elements (1) and (2) 
from Vazquez-Flores.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
slip op. at 12 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, slip op. at 9.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  The 
veteran has shown actual knowledge of what is needed to 
substantiate his claim, including medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  First, he has continued to submit 
relevant evidence.  Second, at his personal hearing before 
the undersigned he gave testimony in which a description was 
made about the effect of the service-connected disability on 
his daily life.  Third, at the veteran's December 2005 VA 
examination he made statements relaying the current condition 
of his back and the effect that has had on employment and 
daily life.  For example, the veteran stated that after his 
back surgery, "the pain in his lower back has become 
worse."  He also stated that after his 1990 retirement he 
continued to work a few hours a week, part-time, and he 
described his symptomatology including functional limitations 
such as only being able to walk a block before he has to stop 
due to back pain.  These statements and actions indicate 
awareness on the part of the veteran that information about 
such effects, with specific examples, is necessary to 
substantiate a claim for a higher evaluation.  Significantly, 
the Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant that 
demonstrate an awareness of what was necessary to 
substantiate his claim.  Id., slip op. at 12.  This showing 
of actual knowledge satisfies the first requirement of 
Vazquez-Flores.

As the current regulations pertaining to disabilities of the 
spine, 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2007), contain 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (for example, under 
those regulations unfavorable ankylosis of the entire 
thoracolumbar spine is needed for an evaluation of 
50 percent), the Secretary must provide at least general 
notice of that requirement to the claimant.  The Board is of 
the opinion that this is a case where the post-adjudicatory 
notice and opportunity to develop the case that was provided 
during the extensive administrative appellate proceedings 
served to render the pre-adjudicatory section notice error 
non-prejudicial.  Vazquez-Flores, slip op. at 9.

The veteran filed his claim for an increase in January 1999 
and extensive development has occurred since that time.  In 
September 2004 the Board denied an evaluation in excess of 
40 percent for intervertebral disc syndrome for the period 
prior to September 25, 2003 and remanded the veteran's claim 
for an increase on and after September 26, 2003.  
Unfortunately, the subsequent notification letter sent in 
January 2005 only included the appropriate regulations in 
effect prior to September 26, 2003 and the veteran's claim 
for an increase prior to September 25, 2003 was readjudicated 
rather than the veteran's claim for an increase on and after 
September 26, 2003.  While there obviously was some confusion 
as to the issue on appeal, the September 2006 SSOC contained 
citation to and an explanation of the relevant text of the 
current version of 38 C.F.R. § 4.71a, which told the veteran 
what needed to be shown to substantiate his claim.  The 
veteran has been given more than general notice that certain 
requirements must be met for an increased rating; he has been 
told exactly what needs to be shown.  Since that time, the 
veteran and his representative have had an opportunity to 
submit additional evidence and the claim was again 
readjudicated in September 2007 when another SSOC was issued.  
This SSOC constituted a de novo review of all of the 
evidence.    

The Board is aware that in Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), the Federal Circuit held that while 
the VCAA notice need not be contained in a single 
communication, post-decisional documents (e.g., Statements or 
Supplemental Statements of the Case) cannot satisfy the duty 
to notify.  However, in the context of this case, there is no 
reason that an SSOC should be completely ignored.  Looking at 
the entire background of this case, including the two Board 
remands, the veteran's personal hearing, and the information 
contained in the September 2006 SSOC, the Board finds that 
throughout the extensive appeal the veteran has been given 
sufficient notice and opportunity to develop the case to 
render this error non-prejudicial.  Moreover, the claim was 
readjudicated in 2007 after all this notice was provided.

Regarding any prejudice, the Board finds it telling that the 
veteran is represented by a veterans' service organization 
that the Board presumes knowledgeable in the relevant law and 
procedures and that has not alleged any prejudice to the 
veteran in the notice that has been given.  While the veteran 
was not given proper notice, for all the reasons above the 
Board finds that the essential fairness of the adjudication 
has not been affected by such errors and the Board can 
consider the claim on the merits.  See Sanders, 487 F.3d 881.  

As to the veteran's claim for TDIU, a January 2005 
notification letter informed him of his and VA's respective 
duties for obtaining evidence and asked him to submit 
evidence and/or information in his possession to the AOJ.  
This letter also asked him to submit information concerning 
all of his work experience/history.  

While the January 2005 notification letter did not include a 
discussion of what exactly the veteran needed to show to be 
entitled to TDIU, the Board finds that he has not been 
prejudiced.  The veteran has shown actual knowledge of what 
is needed to substantiate this claim by his actions and 
statements.  The veteran has submitted a March 2001 statement 
from a physician who reports that the veteran is totally and 
permanently disabled and is unemployable because of low back 
pain and left hip pain.  The veteran has continually asserted 
that this statement shows that he is unemployable by virtue 
of his service connected disabilities.  As such, the Board 
finds that the notice error did not affect the essential 
fairness of the adjudication.  See Sanders, 487 F.3d 881.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
private medical records, hearing transcripts, and service 
treatment records.  There is no indication that any other 
treatment records exist that should be requested, or that any 
available pertinent evidence has not been received.  A VA 
examination was provided in connection with these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Increased Rating

The veteran asserts that IVDS is worse than evaluated on and 
after September 26, 2003.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2007).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2002 and September 2003.  When a 
law or regulation changes after a claim has been filed but 
before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Therefore, the Board must evaluate the 
veteran's claim under both the former criteria in the VA 
schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  The 
Board will lay out the former criteria and the amended 
criteria for the benefit of comparing the criteria.

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 
38 C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Under the provisions of DC 5285, in effect before September 
26, 2003, a 100 percent rating was warranted for residuals of 
fracture of vertebra with cord involvement, bedridden, or 
requiring long leg braces.  38 C.F.R. § 4.71a, DC 5285 
(2003).  With a 100 percent rating special monthly 
compensation should be considered; with lesser involvements 
rate for limited motion, nerve paralysis.  Id.  A 60 percent 
evaluation was warranted for residuals of fracture of 
vertebra without cord involvement; abnormal mobility 
requiring neck brace (jury mast).  Id.  In other cases 
residuals of fracture of vertebra were to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Id.  A note to that code states that both under 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.  

Under the provisions of DC 5286, in effect before September 
26, 2003, a complete bony fixation (ankylosis) of the spine 
at a favorable angle warranted a 60 percent rating.  
38 C.F.R. § 4.71a, DC 5286 (2003).  Complete bony fixation of 
the spine at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type) warranted a 
100 percent rating.  Id.  

Under the provisions of DC 5289, in effect before September 
26, 2003, favorable ankylosis of the lumbar spine warranted a 
40 percent rating and unfavorable ankylosis warranted a 
50 percent rating.  38 C.F.R. § 4.71a, DC 5289 (2003).

Under the provisions of DC 5292, in effect before 
September 26, 2003, a 10 percent rating was warranted for 
slight limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, DC 5292 (2003).  A 20 percent evaluation was 
warranted for moderate limitation of motion of the lumbar 
spine.  Id.  The highest rating allowable pursuant to that 
diagnostic code, 40 percent, was warranted upon evidence of 
severe limitation of motion of the lumbar spine.  Id.   

Under DC 5295, in effect before September 26, 2003, 
lumbosacral strain warranted a noncompensable evaluation when 
manifested by slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, DC 5295 (2003).  A 10 percent rating is assigned 
when there is characteristic pain on motion.  Id.  A 
20 percent evaluation requires evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  Id.  The highest 
rating allowable under that diagnostic code, 40 percent, was 
warranted with evidence of a listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.    

The former provisions of DC 5293, in effect before 
September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
DC 5293, a noncompensable evaluation is assigned for 
post-operative, cured intervertebral disc disease.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).  A 10 percent rating requires 
evidence of mild intervertebral disc disease.  Id.  A 
20 percent evaluation necessitates evidence of moderate 
intervertebral disc disease with recurring attacks.  Id.  A 
40 percent rating requires evidence of intervertebral disc 
disease which is severely disabling with recurring attacks 
and intermittent relief.  Id.  The highest evaluation 
allowable pursuant to this diagnostic code, 60 percent, 
necessitates evidence of pronounced intervertebral disc 
disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  Id.  

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, DC 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, in relevant parts: 

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, DC 5243 (in effect from 
September 26, 2003).  

Also according to the new law, DC 5235 (vertebral fracture or 
dislocation), DC 5236 (sacroiliac injury and weakness), 
DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal 
stenosis), DC 5239 (spondylolisthesis or segmental 
instability), DC 5240 (ankylosing spondylitis), DC 5241 
(spinal fusion), DC 5242 (degenerative arthritis of the 
spine) (see also, DC 5003), DC 5243 (intervertebral disc 
syndrome) are evaluated under the following general rating 
formula for diseases and injuries of the spine (unless 
intervertebral disc syndrome is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), in relevant parts:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of 
more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.  

Note (4):  Round each range of motion measurement 
to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, DCs 5235-5243 (in effect from 
September 26, 2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran warrants an evaluation in excess of 40 percent 
for IVDS on and after September 26, 2003 under any of the 
applicable criteria.  In order for a higher evaluation to be 
warranted the evidence would need to show ankylosis of the 
spine; incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months; residuals of 
fracture of vertebra without cord involvement, abnormal 
mobility requiring neck brace (jury mast); severe limitation 
of motion of the lumbar spine with demonstrable deformity of 
vertebral body; pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief; or 
a combination of separate neurological and orthopedic 
manifestations of the required severity.  The Board notes 
that the veteran's low back service-connected disability is 
described for VA purposes as IVDS and not as residuals of a 
fractured vertebra; however, a February 2001 VA examination 
report states that the veteran fractured his L5 vertebra 
while in service.  Accordingly, the Board will consider the 
criteria relevant to residuals of fractured vertebra.  

The veteran was afforded a VA examination in December 2005.  
Neurologically, that examination revealed no peripheral 
neuropathy of either lower extremity.  Strength of both lower 
extremities was normal, the pulses were normal, hair growth 
was decreased, and warmth was normal.  The examiner 
specifically stated that no neurological impairment due to 
his low back pathology was found at that time.  While the 
veteran was status post hemilaminectomy (removal of one side 
of the vertebral lamina) at L5-S1, there was no mention of 
any deformity of the vertebral body itself, and it was noted 
that there was no deformity of the spine.  Also, there was no 
report that a neck brace was required.  These findings are 
not in significant conflict with the other medical evidence 
of record.  As such, the Board finds that an evaluation in 
excess of 40 percent for the veteran's low back disability is 
not warranted based on the former DC 5285 or DC 5293 in 
effect prior to September 23, 2002, or that the veteran 
warrants a separate evaluation for neurological 
manifestations.  

For VA purposes, "incapacitating episodes" are periods of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, DCs 5293 
(2003), 5243 (2007).  No such episodes are shown by the 
evidence of record.  

Considering ankylosis, the competent medical evidence of 
record does not show that the veteran has this condition 
relating to his spine.  While "ankylosis" may have varying 
meanings in medical terminology, for VA purposes 
"ankylosis" means that a portion of the spine is fixed in 
flexion or extension.  See 38 C.F.R. § 4.71a, DCs 5286 
(2003), 5235 to 5243, Note 6 (2007).  In this case, the 
competent medical evidence shows that the veteran has flexion 
in his spine.  For example, at the veteran's December 2005 VA 
examination it was reported that he had forward flexion of 
his spine to 90 degrees, and that the range of motion and 
joint function was not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use.  
Accordingly, an evaluation in excess of 40 percent is not 
warranted based on ankylosis.  See 38 C.F.R. § 4.71a, DCs 
5286, 5289 (2003), 5235 to 5243 (2007).  Absent ankylosis, 
evidence of a deformity of a vertebral body, or separate 
neurological manifestations, a schedular evaluation in excess 
of 40 percent based on limitation of motion is not available.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 40 percent evaluation on and after September 26, 2003, 
the Board finds that the preponderance of the evidence does 
not support his contentions, for all the reasons stated 
above.  The Board is responsible for weighing all of the 
evidence and finds that the preponderance of it is against 
evaluation in excess of 40 percent for IVDS on and after 
September 26, 2003, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.  The Board finds no basis upon 
which to predicate assignment of "staged" ratings.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 40 percent evaluation for IVDS on 
and after September 26, 2003 are clearly contemplated in the 
Schedule and that the veteran's service-connected disability 
is not so exceptional nor unusual such as to preclude the use 
of the regular rating criteria. 

III. TDIU

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability because 
he cannot work as a result of his service-connected 
disabilities.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2007).

In this case, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities.  The veteran is service-connected for 
IVDS evaluated as 40 percent disabling and gastroesophageal 
reflux disease evaluated as 10 percent disabling.  The 
veteran's overall combined disability rating is 50 percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

The Court has stated: 

In determining whether [an] appellant is entitled 
to a total disability rating based upon individual 
unemployability, the appellant's advancing age may 
not be considered.  See 38 C.F.R. § 3.341(a); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  
The Board's task [is] to determine whether there 
are circumstances in this case apart from the non-
service-connected conditions and advancing age 
which would justify a total disability rating based 
on unemployability.  In other words, the BVA must 
determine if there are circumstances, apart from 
non-service-connected disabilities, that place this 
veteran in a different position than other veterans 
with an 80 percent combined disability rating.  See 
38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there is a need to discuss whether the 
standard delineated in the controlling regulations is an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  As further observed by the VA General Counsel, 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  
VAOPGCPREC 75-91 (December 27, 1991).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2007). 

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "Marginal employment shall 
not be considered substantially gainful employment."  

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment."  The Court 
noted the following standard announced by the United States 
Court of Appeals for the Federal Circuit in Timmerman v. 
Weinberger:

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant. 

Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975) (citation omitted).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the required 
percentages for service-connected disabilities are met and 
the service-connected disabilities are found to render the 
veteran unemployable.  38 C.F.R. § 4.16(a).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  

Even though a veteran does not meet the schedular criteria 
for consideration of unemployability under 38 C.F.R. 
§ 4.16(a), it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
 See Van Hoose, 4 Vet. App. 361.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

As the veteran has neither a single disability evaluated as 
60 percent disabling nor a combination of disabilities 
bringing the combined rating to 70 percent or more, he does 
not meet the eligibility percentage standards set forth in 
38 C.F.R. § 4.16(a) for assignment of a total disability 
rating based on individual unemployability.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Although the veteran does not 
meet the percentage standards set forth above, an 
extraschedular consideration may be applicable, if he is in 
fact unemployable by reason of service-connected disability 
or disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. 
§ 3.321(b)(1).

The veteran has submitted a March 2001 statement from a VA 
physician that states that "he is totally and permanently 
disabled and is unemployable (because of low back pain and 
left hip pain)."  In regard to the veteran's hips, a May 
2001 VA examination report states that the veteran has mild 
to moderate degenerative changes in both hips.  A November 
2001 VA orthopedic note shows assessments of left hip 
osteoarthritis and greater trochanteric bursitis left hip, 
resolving.  At the veteran's personal hearing he testified 
that his legs hurt him worse than his back.  The veteran is 
not service-connected for any hip disability.  

The veteran was afforded a VA examination in December 2005.  
The examiner was asked to review the veteran's file, examine 
the veteran, and then render an opinion regarding the 
veteran's employability.  The veteran's file was reviewed and 
he was examined.  The examiner opined that it is more likely 
than not that the veteran could work or pursue substantially 
gainful employment in view of all of his service-connected 
pathology without regard to his age.  The examiner stated 
that it appears that with the veteran's severe heart problems 
he would not be able to work; however, this is a non-service-
connected disability.  

The Board has accorded more probative value to the December 
2005 VA examination report than to the March 2001 statement 
from the VA physician.  The March 2001 statement relays that 
the physician is of the opinion that the veteran is 
unemployable as a result of back pain and left hip pain.  
This opinion considers a non-service-connected disability.  
In contrast, the VA examiner made clear that his opinion was 
made with consideration only of the veteran's service-
connected disabilities and without regard to the veteran's 
age.  Such is required for VA purposes.  This opinion was 
also made after a review of the relevant evidence, presumably 
including the March 2001 statement, and after an examination 
of the veteran.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disabilities or 
that he is incapable of performing the mental and physical 
acts required by employment due solely to his service-
connected disabilities.  The Board concludes, therefore, that 
a total disability rating for compensation purposes based on 
individual unemployability is not warranted.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable.  See Gilbert, 1 Vet. App. at 55.





ORDER

Entitlement to an evaluation in excess of 40 percent for IVDS 
on and after September 26, 2003 is denied.  

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


